       Case 5:18-md-02827-EJD Document 281 Filed 02/14/19 Page 1 of 5



 1   COTCHETT, PITRE & MCCARTHY, LLP              KAPLAN FOX & KILSHEIMER LLP
     Joseph W. Cotchett (SBN 36324)               Laurence D. King (SBN 206243)
 2   Mark C. Molumphy (SBN 168009)                Mario M. Choi (SBN 243409)
     Elle D. Lewis (SBN 238329)                   350 Sansome Street, Suite 400
 3   Brian Danitz (SBN 247403)                    San Francisco, California 94104
     Gina Stassi (SBN 261263)                     Telephone: 415-772-4700
 4   San Francisco Airport Office Center          Facsimile: 415-772-4707
     840 Malcolm Road, Suite 200                  lking@kaplanfox.com
 5   Burlingame, California 94010                 mchoi@kaplanfox.com
     Telephone: 650-697-6000
 6   Facsimile: 650-697-0577                      KAPLAN FOX & KILSHEIMER LLP
     jcotchett@cpmlegal.com                       Frederic S. Fox (pro hac vice)
 7   mmolumphy@cpmlegal.com                       Donald R. Hall (pro hac vice)
     elewis@cpmlegal.com                          David A. Straite (pro hac vice)
 8   bdanitz@cpmlegal.com                         850 Third Avenue
     gstassi@cpmlegal.com                         New York, New York 10022
 9                                                Telephone: 212-687-1980
10                                                Facsimile: 212-687-7714
                                                  ffox@kaplanfox.com
11                                                dhall@kaplanfox.com
                                                  dstraite@kaplanfox.com
12   Interim Co-Lead Class Counsel
13

14                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
15                                 SAN JOSE DIVISION
16   IN RE: APPLE INC. DEVICE                    Case No. 5:18-md-02827-EJD
     PERFORMANCE LITIGATION
17                                               CLASS ACTION

18                                               PLAINTIFFS’ REQUEST FOR JUDICIAL
     This Document Relates To:                   NOTICE IN SUPPORT OF OPPOSITION
19                                               TO MOTION TO DISMISS PLAINTIFFS’
           ALL ACTIONS.                          SECOND CONSOLIDATED AMENDED
20                                               COMPLAINT
21                                               Judge:        Hon. Edward J. Davila
                                                 Courtroom: 4, 5th Floor
22                                               Hearing Date: March 7, 2019
                                                 Hearing Time: 10:00 a.m.
23

24

25

26

27

28                                                                     Case No. 5:18-md-02827-EJD

                             PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
        Case 5:18-md-02827-EJD Document 281 Filed 02/14/19 Page 2 of 5



 1         Pursuant to Federal Rule of Evidence 201, Plaintiffs respectfully request that the Court take

 2   judicial notice of certain documents which are attached to the accompanying Declaration of Joseph

 3   W. Cotchett In Support Of Opposition To Motion To Dismiss Plaintiffs’ Second Consolidated

 4   Amended Complaint (“Decl.”). Federal Rule of Evidence 201 allows a court to take judicial notice

 5   of, inter alia, adjudicative facts that are “not subject to reasonable dispute” and that “can be

 6   accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”

 7         Under this rule, “documents whose contents are alleged in a complaint and whose

 8   authenticity no party questions, but which are not physically attached to the pleading, may be

 9   considered in ruling on a Rule 12(b)(6) motion to dismiss.” Branch v. Tunnell, 14 F.3d 449, 454
10   (9th Cir. 1994), overruled on other grounds, Galbraith v. Cnty. Of Santa Clara, 307 F.3d 1119 (9th
11   Cir. 2002). Thus, “a district court ruling on a motion to dismiss may consider a document the
12   authenticity of which is not contested, and upon which the plaintiff’s complaint necessarily relies.”
13   Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998), superseded by statute on other grounds as
14   stated in Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 681 (9th Cir. 2006). Plaintiffs
15   therefore request that the Court take judicial notice of the following document incorporated by
16   reference in Plaintiffs’ Second Consolidated Amended Complaint (“SAC”):
17          EXH. DOCUMENT

18          3.       Email dated December 8, 2016, produced by Apple as Bates numbers
                     APLIOSMDL05752553- APLIOSMDL05752556, referenced and quoted in the
19                   SAC at ¶ 374.
20

21         Plaintiffs also request that the Court take judicial notice of versions of Apple’s “Battery
22   Service and Recycling” webpage from 2014-2017 which are archived on the Internet Archive’s
23   Wayback Machine. “District courts in this circuit have routinely taken judicial notice of content
24   from the Internet Archive’s Wayback Machine….” U.S. ex rel. Hong v. Newport Sensors, Inc., No.
25   SACV131164JLSJPRX, 2016 WL 8929246, at *3 (C.D. Cal. May 19, 2016), aff’d sub nom. U.S.
26   ex rel. Juan Hong v. Newport Sensors, Inc, 713 F. App’x 724 (9th Cir. 2018); see also Erickson v.
27   Nebraska Mach. Co., No. 15-cv-01147-JD, 2015 WL 4089849, at *1 (N.D. Cal. July 6, 2015)
28
                                                     -1-                       Case No. 5:18-md-02827-EJD
                                 PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
           Case 5:18-md-02827-EJD Document 281 Filed 02/14/19 Page 3 of 5



 1   (“Courts have taken judicial notice of the contents of web pages available through the Wayback

 2   Machine as facts that can be accurately and readily determined from sources whose accuracy cannot

 3   reasonably be questioned[.]”); UL LLC v. Space Chariot, Inc., 250 F. Supp. 3d 596, 604 n.2 (C.D.

 4   Cal. 2017) (“the Court takes judicial notice of the archived SpaceChariot.com webpages because

 5   they ‘can be accurately and readily determined from sources whose accuracy cannot reasonably be

 6   questioned.’ Fed. R. Evid. 201(b)(1)”) (citing cases); Tompkins v. 23andMe, Inc., No. 5:13-CV-

 7   05682-LHK, 2014 WL 2903752, at *1 (N.D. Cal. June 25, 2014) (“[T]he Court takes judicial notice

 8   of the Internet Archive(http://archive.org) version of 23andMe’s website as of November 20,

 9   2013…”); Dzinesquare, Inc. v. Armano Luxury Alloys, Inc., No. CV 14-01918 JVS, 2014 WL
10   12597154, at *3 (C.D. Cal. Dec. 22, 2014) (taking judicial notice of webpages archived on the
11   Internet Archive); In re Methyl Tertiary Butyl Ether (“MTBE”) Prods. Liab. Litig., No. 1:00-1898,
12   2013 WL 6869410, at *4 n.65 (S.D.N.Y. Dec. 30, 2013) (“Courts have taken judicial notice of the
13   contents of internet archives”).
14           Accordingly, Plaintiffs request that the Court take judicial notice of the following:
15            EXH. DOCUMENT
16
              4.     Apple’s “Battery Service and Recycling” webpage from December 2, 2014
17                   available on the Wayback Machine of the Internet Archive at:
                     https://web.archive.org/web/20141202070033/http://www.apple.com/batteries/
18                   service-and-recycling/.
19            5.     Apple’s “Battery Service and Recycling” webpage from April 15, 2015
                     available on the Wayback Machine of the Internet Archive at:
20
                     https://web.archive.org/web/20150415164514/http://www.apple.com/batteries/
21                   service-and-recycling/.

22            6.     Apple’s “Battery Service and Recycling” webpage from March 31, 2016
                     available on the Wayback Machine of the Internet Archive at:
23                   https://web.archive.org/web/20160331164107/http://www.apple.com/batteries/
                     service-and-recycling/.
24
              7.     Apple’s “Battery Service and Recycling” webpage from December 29, 2017
25
                     available on the Wayback Machine of the Internet archive at:
26                   https://web.archive.org/web/20171229230846/https://www.apple.com/batteries
                     /service-and-recycling/.
27   ///
28
                                                      -2-                        Case No. 5:18-md-02827-EJD
                                  PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
       Case 5:18-md-02827-EJD Document 281 Filed 02/14/19 Page 4 of 5



 1                                              Respectfully submitted,

 2                                              COTCHETT, PITRE & MCCARTHY, LLP

 3   Dated: February 14, 2019                   By:    /s/ Brian Danitz
                                                          Brian Danitz
 4
                                                Joseph W. Cotchett (SBN 36324)
 5                                              Mark C. Molumphy (SBN 168009)
                                                Elle D. Lewis (SBN 238329)
 6                                              Brian Danitz (SBN 247403)
                                                Gina Stassi (SBN 261263)
 7                                              San Francisco Airport Office Center
                                                840 Malcolm Road, Suite 200
 8                                              Burlingame, CA 94010
                                                Telephone: 650-697-6000
 9                                              Facsimile: 650-697-05777
                                                jcotchett@cpmlegal.com
10                                              mmolumphy@cpmlegal.com
                                                elewis@cpmlegal.com
11                                              bdanitz@cpmlegal.com
                                                gstassi@cpmlegal.com
12

13                                              KAPLAN FOX & KILSHEIMER LLP

14   Dated: February 14, 2019                   By:    /s/ Laurence D. King
                                                          Laurence D. King
15
                                                Laurence D. King (SBN 206423)
16                                              Mario M. Choi (SBN 243409)
                                                350 Sansome Street, 4th Floor
17                                              San Francisco, CA 94104
                                                Tel.: (415) 772-4700
18                                              Fax: (415) 772-4707
                                                lking@kaplanfox.com
19                                              mchoi@kaplanfox.com
20                                              KAPLAN FOX & KILSHEIMER LLP
                                                Frederic S. Fox (pro hac vice)
21                                              Donald R. Hall (pro hac vice)
                                                David A. Straite (pro hac vice)
22                                              850 Third Avenue
                                                New York, NY 10022
23                                              Telephone: (212) 687-1980
                                                Facsimile: (212) 687-7714
24                                              ffox@kaplanfox.com
                                                dhall@kaplanfox.com
25                                              dstraite@kaplanfox.com

26                                              Interim Co-Lead Counsel

27

28
                                                 -3-                      Case No. 5:18-md-02827-EJD
                                PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
         Case 5:18-md-02827-EJD Document 281 Filed 02/14/19 Page 5 of 5



 1                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 2          I, Laurence D. King, attest that concurrence in the filing of this document has been obtained

 3   from the other signatory. I declare under penalty of perjury under the laws of the United States of

 4   America that the foregoing is true and correct.

 5          Executed this 14th day of February, 2019, at San Francisco, California.

 6
                                                             /s/ Laurence D. King
 7                                                              Laurence D. King

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       -4-                          Case No. 5:18-md-02827-EJD
                                 PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
